EXHIBIT 10.1

 

AMENDMENT NO. 1 TO

 

SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 1 (the “Amendment”) to the securities purchase agreement (the
“Securities Purchase Agreement”), by and among Loop Industries, Inc., a Nevada
corporation (the “Company”), the purchaser identified on the signature pages
thereto (including its successors and assigns, the “Purchaser”), and Daniel
Solomita solely for the purposes of and in accordance with Section 6.3 of the
Securities Purchase Agreement, in his individual capacity (“Solomita”), is made
and entered into effective as of June __, 2019, by and among the Company and the
Purchaser. Capitalized terms used in this Amendment that are not otherwise
defined herein shall have the respective meanings assigned to them in the
Securities Purchase Agreement.

 

RECITALS

 

A. The Securities Purchase Agreement contemplates that the Company will issue
and sell to the Purchaser thereunder an aggregate of 4,093,567 Shares and
Options to purchase up to 4,093,567 Option Shares.

 

B. Section 7.5 of the Securities Purchase Agreement provides that any term
thereof may be amended by a written instrument referencing the Purchase
Agreement and signed by the Company and Purchaser, and solely with regard to
Section 6.3, Solomita.

 

C. The Company and the Purchaser desire to amend the Securities Purchase
Agreement as set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and the
Purchaser hereby agree as follows:

 

AGREEMENT

 

1. Amendment of Section 1.1(a). Section 1.1 of the Securities Purchase Agreement
is amended to include the definition set forth below:

 

“Nomination Threshold” shall have the meaning ascribed to such term in Section
6.1(a).

 

“NPC” shall have the meaning ascribed to such term in Section 6.1(a).

 

2. Amendment of Section 6.1(a). Section 6.1(a) of the Securities Purchase
Agreement is amended and restated in its entirety as set forth below:

 

“(a) The Purchaser shall have the right pursuant to the terms and subject to the
provisions of this Article 6, to designate one (1) Nominee (the “Purchaser
Nominee”), so long as Northern Private Capital Fund I Limited Partnership,
individually or in the aggregate with any other fund managed by Northern Private
Capital Ltd. (collectively, “NPC”), beneficially own, directly or indirectly and
in the aggregate, at least a number of shares of Common Stock equivalent to ten
percent (10%) of the number of shares of Common Stock issued and outstanding
(such percentage being the “Nomination Threshold”). To the extent that the
Company issues shares of Common Stock such that the ownership of NPC falls below
ten percent (10%) of the number of shares of Common Stock issued and
outstanding, and NPC have not sold or transferred any shares (other than sales
or transfers among NPC), the Nomination Threshold shall be reduced
proportionately to reflect the percentage by which NPC will have been diluted,
provided that in no event will the Nomination Threshold be lower than eight
percent (8%). The right to designate the Purchaser Nominee shall be referred to
as a “Nomination Right.”

 

  -1-

   



 

3. Company Representations. The Company hereby represents and warrants to the
Purchaser that this amendment is required by The Nasdaq Global Market to comply
with its listing standards and the Purchaser has not and will not receive any
consideration in connection with the amendment of the Securities Purchase
Agreement.

 

4. Miscellaneous.

 

(a) Effect of Amendment. Except as specifically set forth herein, the Securities
Purchase Agreement shall remain unchanged and shall continue in full force and
effect.

 

(b) Governing Law. This Amendment and all actions arising out of or in
connection with this Amendment shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of law provisions of the State of New York or any other state.

 

(c) Severability. If any provision of this Amendment shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(d) Headings. The headings of sections herein are inserted for convenience of
reference only and shall be ignored in the construction or interpretation hereof

 

(e) Counterparts; Facsimile. This Amendment may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement. Electronic signatures and facsimile
copies of signed signature pages will be deemed binding originals.

 

(Signature page follows.)

 

  -2-

   



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
as of the Effective Date.

 

 

COMPANY:

 

LOOP INDUSTRIES, INC.

a Nevada corporation

          By:   

 

Name:

Daniel Solomita     Title: Chief Executive Officer  



 

(Signature Page to Amendment)

 



  -3-

   



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
as of the Effective Date.

 

 

PURCHASER:

 

 

 

 

 

 

          By:   

 

Name:

    



 

(Signature Page to Amendment)

 



  -4-



 